Citation Nr: 0316150	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to October 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
by means of two rating decisions rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The first decision, issued in November 1977, 
upheld a prior denial of service connection for an acquired 
psychiatric issue.  The second decision, issued in November 
2001, denied service connection for diabetes mellitus.  

With respect to the claim for service connection for an 
acquired psychiatric disorder, the Board denied service 
connection for an acquired psychiatric condition and 
entitlement to nonservice-connected disability pension in 
March 1977.  Thereafter, the veteran sought to reopen his 
claims.  In November 1977, the RO issued a decision denying 
the veteran's claims.  The veteran subsequently perfected a 
timely appeal of this decision.  Before the appeal was 
certified to the Board, the RO issued an October 1978 rating 
decision that established entitlement to VA nonservice-
connected disability benefits.  However, service connection 
for an acquired psychiatric disorder remained denied.  
Unfortunately, the veteran's appeal of the November 1977 
rating action was not certified to the Board until recently.

In July 2003, the Board granted the motion of the veteran's 
representative to advance his appeal on the Board's docket 
due to administrative error resulting in a significant delay 
in docketing the case.  38 C.F.R. § 20.900(c).


REMAND

In a November 2001 statement, the veteran reported that he 
received treatment approximately twice a month at the 
Mountain Home, VA Medical Center (VAMC) for his diabetes and 
psychiatric symptoms.  Similarly, on his August 2002 VA Form 
9, Appeal to Board of Veterans' Appeals, the veteran 
indicated that he had received recent treatment for his 
acquired psychiatric condition.  While he noted that VA 
doctors ignore his psychiatric problem, he had recently been 
given medication for his depression.  As it appears that 
pertinent medical treatment records exist that are not 
presently associated with the claims folder, an effort should 
be made to ensure that all relevant treatment records are 
obtained.

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be asked to 
furnish the names and addresses of all 
medical care providers who have treated 
him for his diabetes mellitus and 
acquired psychiatric disorder since 
August 2001.  After securing any 
necessary release, these records should 
be obtained.  Whether the veteran 
responds or not, records of any treatment 
provided the veteran for his diabetes and 
psychiatric symptoms should be obtained 
from the Mountain Home VAMC.

2.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


